FINDERS FEE AGREEMENT
 
THIS FINDERS FEE AGREEMENT (this “Agreement”), entered into this 27th day of
July, 2007, sets forth the arrangement between Crivello Group, LLC, a Florida
limited liability company (“Finder”), and Titan Global Holdings, Inc., a Utah
corporation (“Company”), with respect to consideration to which Finder may
become entitled under the terms and conditions set forth in this Agreement.
 
1. Purpose. Finder has procured and presented an opportunity to the Company with
respect to the potential purchase by the Company of Appalachian Oil Company,
Inc. and related real estate assets (“Appco”). The Company had no contact with
Appco or understanding of its availability for purchase until such time as it
was introduced to the Company by the Finder.
 
2. Finder’s Consideration. If, during the term of this Agreement the Company or
any affiliate or assignee of the Company shall complete the purchase of Appco,
Finder will be given consideration as follows concurrently with the closing of
the Appco purchase:
 

 
(a)
Finder shall be paid a cash fee equal to $750,000.

 

 
(b)
Finder shall be issued a warrant in the form attached hereto as Exhibit 2 to
purchase 10,000,000 shares of the Company’s common stock, at an exercise price
of $1.30 per share (or on a cashless basis), exercisable for a period of ten
years.

 
3. Consummation Required.  In no event will Company have any liability for
consideration to Finder pursuant to this Agreement, unless the Appco acquisition
shall close.
 
4. Independent Contractor Relationship. This Agreement is intended to create an
independent contractor relationship between Finder and Company, which is
described in Section 3508 of the Internal Revenue Service Code, and shall be
interpreted to effectuate such intent between the parties.
 
Company will not withhold any taxes from any consideration paid to Finder
according to this Agreement. It is acknowledged and agreed by the parties that
Company has not, is not, and shall not be obligated to make, and that it is the
sole responsibility of Finder to make, in connection with consideration paid to
Finder according to this Agreement, all periodic filings and payments required
to be made in connection with any withholding taxes, FICA taxes, Federal
unemployment taxes, and any other federal, state or local taxes, payments or
filings required to be paid, made or maintained.
 
5. Confidential Information. Finder acknowledges that, pursuant to this
Agreement, it may be given access to or may become acquainted with certain
information, trade secrets or both, of Company, including but not limited to,
confidential information and trade secrets regarding Appco or the Company and
related materials, all relating to or useful to Company (collectively, the
“Confidential Information") and the exclusive property of Company.
 
6. Nondisclosure of Confidential Information. During the term of this Agreement
and for a period of one year thereafter, Finder shall only disclose the
Confidential Information in connection with its performance pursuant to this
Agreement, subject to the terms and conditions of this Agreement, and otherwise,
Finder shall not in any manner, either directly or indirectly, divulge, disclose
or communicate to any person or entity, any of the Confidential Information.
Finder expressly agrees that the Confidential Information affects the successful
and effective conduct of Company’s business and its good will, and that any
breach of the terms of this Section by Finder is a breach of this Agreement.
 

--------------------------------------------------------------------------------


 
7. Exceptions to Nondisclosure. Notwithstanding anything to the contrary
contained in this Agreement, Finder shall not be prohibited from disclosing to
third parties, or using without the prior written consent of Company,
information that (a) was, on the date of this Agreement, generally known to the
public, (b) is as of the date of this Agreement known to Finder, as evidenced by
written records in the possession of Finder, (c) is subsequently disclosed to
Finder by a third party who is in lawful possession of such information and is
not under an obligation of confidence, (d) is disclosed by Company to third
parties generally without restriction on use and disclosure, or (e) is required
to be disclosed by law or a final order of a court or other governmental agency
or authority of competent jurisdiction, provided, however, reasonable notice
prior to any disclosure as required by applicable law or court process shall be
given to Company which would allow Company sufficient time to attempt to obtain
injunctive relief in respect to such disclosure.
 
8. Notice. Any notice required under this Agreement shall be deemed duly
delivered (and shall be deemed to have been duly received if so given), if
personally delivered, sent by a reputable courier service, or mailed by
registered or certified mail, postage prepaid, return receipt requested,
addressed to the parties as follows:
 
 

If to Finder:    If to Company:      
Crivello Group, LLC
3408 Dover Road
Pompano Beach, Florida 33062
Fax: 954.301.0202 
 
Titan Global Holdings, Inc
1700 Jay Ell Drive
Richardson, Texas 75081
Fax: 972.767.3117

 
or to such other address as any party may have furnished to the other in writing
in accordance with this Section.
 
9. Law and Jurisdiction.  The laws of the State of Florida apply to this
Agreement, without deference to the principles of conflicts of law. Both
jurisdiction and venue for any litigation pursuant to this Agreement shall be
proper in the courts of Florida.
 
10. Severability.  If the law does not allow a provision of this Agreement to be
enforced, such unenforceable provision shall be amended to become enforceable
and reflect the intent of the parties, and the rest of the provisions of this
Agreement shall remain in effect.
 
11. Waiver.  The failure of any party, in any instance, to insist upon strict
enforcement of the provisions of this Agreement shall not be construed to be a
waiver or relinquishment of enforcement in the future, and the terms of this
Agreement shall continue to remain in full force and effect.
 
12. Assignability. This Agreement shall not be assignable by either party.
 
2

--------------------------------------------------------------------------------


 
13. Amendment. This Agreement may only be amended or modified in a writing
signed by both of the parties and referring to this Agreement.
 
14. Attorneys’ Fees.  Company agrees that in the event Finder’s fees are not
paid promptly, Finder’s fees and costs (including the cost of Finder’s time at
his then standard rate of billing) shall be recoverable by Finder in connection
with the negotiation, settlement, mediation, arbitration or an action to enforce
payment of fees pursuant to this Agreement, whether or not an actual cause of
action is filed.
 
15. Entire Agreement.  This Agreement constitutes the entire agreement and final
understanding of the parties with respect to the subject matter of this
Agreement and supersedes and terminates all prior and/or contemporaneous
understandings and/or discussions between the parties, whether written or
verbal, express or implied, relating in any way to the subject matter of this
Agreement.
 
16. Execution in Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one in the same instrument. Confirmation of execution
by electronic transmission of a facsimile signature shall be binding on the
confirming party.


IT WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above. 
 

      CRIVELLO GROUP, LLC               By: /s/ Frank Crivello      

--------------------------------------------------------------------------------

Frank Crivello,
Managing Member
         
Confirmed and Agreed to:
this 27th day of July, 2007
              TITAN GLOBAL HOLDINGS INC.                 By: /s/ Bryan Chance  
     

--------------------------------------------------------------------------------

Bryan Chance
Chief Executive Officer
     

 
3

--------------------------------------------------------------------------------


 